DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8 December 2021 is acknowledged.
Claims 10 – 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 December 2021.

Summary
The Amendment filed on 14 April 2022 has been acknowledged. 
Claims 1 and 19 have been amended. 
Currently, claim 1 – 9 and 19 are pending and considered as set forth.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gecchelin et al. (Hereinafter Gecchelin)(US 2018/0022405) in view of Gatten et al. (Hereinafter Gatten)(US 2011/0202212).
	
As per claim 1, Gecchelin teaches elements of:
a combinable and detachable vehicle (See at least figure 1), comprising: 
a front connecting portion and a rear connecting portion provided at a front portion and a rear portion of a vehicle, respectively, and configured to be connected to another vehicle (See at least abstract; via an apparatus and system for: combining independent driving vehicles into a single assembly for condensed, efficient, variable capacity transportation on common routes; and for separating into independent vehicles for flexibility on diverse routes. Connection logistics are exchanged locally via line of sight optical channel. Retractable coupling and mated coupling on opposing ends of the vehicles provide multiple degrees of freedom (DOF) to accommodate misalignment during initial dynamic engagement, and lock as rigidly coupled assembly with zero DOF. Mating vehicles' doors open during transit, permitting inter-vehicle movement and consolidation of passengers en route to urban locales, and release of empty vehicles. On return, independent vehicles combine to dense passenger vehicles from urban locales for redistribution of passengers in individual vehicles that later separate for diverse destinations. Slaved vehicle systems allow one vehicle to control coupled vehicles' systems of retractable suspension, coordinated steering, power sharing. Utility vehicles couple to assembly for service); and 
a controller configured to determine whether another vehicle is connected to the front connecting portion or the rear connecting portion of the vehicle based on information received from the front connecting portion or the rear connecting portion of the vehicle, or the front monitoring portion or the rear monitoring portion of the vehicle, wherein the controller is configured to control operation of each of a front component and a rear component of the vehicle depending on which one of the front and rear connecting portions of the vehicle is connected to another vehicle (See at least , figure 28 – 30, abstract and paragraph 109; via an apparatus and system for: combining independent driving vehicles into a single assembly for condensed, efficient, variable capacity transportation on common routes; and for separating into independent vehicles for flexibility on diverse routes. Connection logistics are exchanged locally via line of sight optical channel. Retractable coupling and mated coupling on opposing ends of the vehicles provide multiple degrees of freedom (DOF) to accommodate misalignment during initial dynamic engagement, and lock as rigidly coupled assembly with zero DOF. Mating vehicles' doors open during transit, permitting inter-vehicle movement and consolidation of passengers en route to urban locales, and release of empty vehicles. On return, independent vehicles combine to dense passenger vehicles from urban locales for redistribution of passengers in individual vehicles that later separate for diverse destinations. Slaved vehicle systems allow one vehicle to control coupled vehicles' systems of retractable suspension, coordinated steering, power sharing. Utility vehicles couple to assembly for service. Referring now to FIG. 27, a top section view of the wheels and the steering system is shown for a separate IV module, according to one or more embodiments. Coupling arm/plug 2711, actuates each of the four independent steering wheels independently at its specified angle, e.g., per the front and back sensors, per manual steering wheel input, or per autonomous driving algorithm instructions. The IV 102-O is performing a turn for a curve with a certain radius 2777 (intended here as the distance from the center “O” of the vehicle to the curve center 2733). The left wheel's linear distance from center point 2733 is R+Dy2, and right wheels are located a distance R+ from center point 2733. Each individual wheels' steering angle is calculated from the steering managing system, which is the controller 2905 of FIG. 29, plus the steering input, and a determination of how many IV modules are rigidly coupled (the latter not applicable for a single IV). The formula to calculate the steering angle is straightforward for this one vehicle unit situation and is given by the following expression for R1, R2, L1 and L2. As shown in subsequent FIG. 28, the algorithm used by the steering managing system of the head/lead vehicle is more specific, and distinguish the present disclosure of modular road vehicles capable of coupling and steering/turning together even without the need for articulation among them).  
Gecchelin does not explicitly teach the element of:
a front monitoring portion and a rear monitoring portion configured to monitor a forward area and a rearward area of the vehicle, respectively; and
and wherein the controller of the vehicle is configured to give a driving control right to a controller of the another vehicle connected to the vehicle in response to the controller of the vehicle stopping the operation of a driving component of the vehicle.
Gatten teaches elements of:
a front monitoring portion and a rear monitoring portion configured to monitor a forward area and a rearward area of the vehicle, respectively (See at least paragraph 41; via when cars are in the process of linking it is important that the distance between vehicles as well as other positional alignment aspects be communicated back to the linkage control computerized system. A present automotive industry standard for sensing position is by way of ultrasonic sensors. This type of sensor is commonly mounted in the bumpers of larger vehicles so that when backing up, for example, they can determine if an object is behind and how far back it is positioned. The means of communicating this information to the driver is usually auditory feedback whereby a beeping sound tells the driver that something is behind. The frequency of this auditory beeping lets the driver know approximately how close the object is. In a similar manner ultrasonic sensors can be located in linkable cars in either the front or rear of a vehicle, to sense alignment between cars. Such positional feedback information means as well as others, like optical camera or low power laser, are standard industrial sensor means whereby positional information can be provided to computer control systems. The hardware for such sensing means is available off-the-shelf and will be of significant value to the described automotive linkage control system); and 
and wherein the controller of the vehicle is configured to give a driving control right to a controller of the another vehicle connected to the vehicle in response to the controller of the vehicle stopping the operation of a driving component of the vehicle (See at least paragraph 57; At the application layer, it is essential to provide error handling, as consequences for transmission errors can be severe. Each application must be capable of being a master or a slave. The lead car in any packet of linked cars will automatically be a master. An added sophistication must also exist as the lead car may become a slave car if it gives up its lead status to link behind another car. In this case there is a required protocol software method to pass master information to the new master).
Gecchelin and Gatten are analogous art in field of connecting multiple vehicle together utilizing sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include element of a front monitoring portion and a rear monitoring portion configured to monitor a forward area and a rearward area of the vehicle as taught by Gatten in the system of Gecchelin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, the combination of Gecchelin and Gatten teaches element of: 
 wherein in a case in which it is detected that the front connecting portion or the rear connecting portion of the vehicle is connected to another vehicle, the controller is configured to determine that the other vehicle is connected to the front portion of the vehicle when a distance between the vehicle and a front obstacle measured by the front monitoring portion is equal to or less than a predetermined distance, and the controller is configured to determine that the other vehicle is connected to the rear portion of the vehicle when a distance between the vehicle and a rear obstacle measured by 18the rear monitoring portion is equal to or less than the predetermined distance (Gatten, see at least paragraph 41).

As per claim 3, the combination of Gecchelin and Gatten teaches element of: 
wherein in a case in which it is detected that each of the front connecting portion and the rear connecting portion of the vehicle is connected to another vehicle, the controller is configured to determine that the other vehicles are connected to the front portion and the rear portion of the vehicle, respectively, when a distance between the vehicle and a front obstacle measured by the front monitoring portion and a distance between the vehicle and a rear obstacle measured by the rear monitoring portion are equal to or less than a predetermined distance (Gatten, see at least paragraph 41).  

As per claim 4, Gecchelin teaches elements of:
wherein the controller is configured to end an operation of the front monitoring portion and an operation of the front component of the vehicle when determined that another vehicle is connected to the front portion of the vehicle (See at least paragraph 128 – 129).  

As per claim 5, Gecchelin teaches elements of:
wherein the controller is configured to end an operation of the rear monitoring portion and an operation of the rear component of the vehicle when determined that another vehicle is connected to the rear portion of the vehicle (See at least paragraph 128 – 129).  

As per claim 6, Gecchelin teaches elements of:
wherein the controller is configured to end operations of the front monitoring portion, the rear monitoring portion, the front component, and the rear component of the vehicle when determined that other vehicles are connected to the front 19portion and the rear portion of the vehicle (See at least paragraph 128 – 129).  

As per claim 7, the combination of Gecchelin and Gatten teaches element of: 
wherein the front component includes a front head lamp, a front direction indicator, and a front windshield wiper, and the rear component includes a rear brake lamp, a back up lamp, and a rear direction indicator (Gatten, see at least paragraph 52 – 53).

As per claim 8, the combination of Gecchelin and Gatten teaches element of: 
 wherein in a case in which it is detected that the front connecting portion or the rear connecting portion of the vehicle is connected to another vehicle, the controller is configured to determine that the other vehicle is connected to the front portion of the vehicle when a distance between the vehicle and a front obstacle measured by the front monitoring portion is equal to or less than a predetermined distance, stop operation of the front monitoring portion and operation of the front component, and control the rear monitoring portion and the rear component to be operated (Gatten, see at least paragraph 41, 52 – 53 and 57).  

As per claim 9, the combination of Gecchelin and Gatten teaches element of: 
 wherein in a case in which it is detected that both the front connecting portion and the rear connecting portion of the vehicle are connected to other vehicles, the controller is configured to determine that the other vehicles are connected to the front portion and the rear portion of the vehicle, respectively, when a distance between the vehicle and a front obstacle measured by the front monitoring portion and a distance between the vehicle and a rear obstacle measured by the rear monitoring portion are equal to or less than a predetermined distance, and stop operations of the front monitoring portion, the rear monitoring portion, the front 20component, and the rear component (Gatten, see at least paragraph 41, 52 – 53 and 57).
 
As per claim 19, the combination of Gecchelin and Gatten teaches element of: 
detecting a connection signal of the front connecting portion or the rear connecting portion of the vehicle; determining that the other vehicle is connected to the front connecting portion or the rear connecting portion of the vehicle based on the information received from the front monitoring portion or the rear monitoring portion of the vehicle; controlling operation of each of the front component and the rear component of the vehicle depending on the direction in which the vehicle is connected to the other vehicle; and share, in response to the controller of the vehicle stopping the operation of a driving component of the vehicle, a driving control right to a controller of the other vehicle connected to the vehicle (Gatten, see at least paragraph 41, 52 – 53 and 57).

Response to Arguments
The Examiner notes, said applicant’s claim amendment, necessitated the new grounds of rejection.  Claims 1 – 9 and 19 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Gecchelin and in further view of Gatten, however after a reevaluation of the references, in view of said applicant’s claim amendment, a rearrangement of the rejection occurred.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662